PER CURIAM.
|,This proceeding arises out of an application for readmission to the practice of law filed by petitioner, Thomas R. Pitten-ger, a disbarred attorney.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In 2009, petitioner and his law partner, E. Eric Guirard, were disbarred for engaging in conflicts of interest, failing to supervise their non-lawyer staff, engaging in impermissible fee-sharing with non-lawyers, and facilitating the unauthorized practice of law by non-lawyers. In re: Guirard & Pittenger, 08-2621 (La.5/5/09), 11 So.3d 1017. In June 2014, petitioner filed an application for readmission with the disciplinary board, alleging he has complied with the readmission criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) took no position regarding the application for readmission. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be readmitted to the practice of law, subject to a two-year period of supervised probation. Neither petitioner nor the ODC objected to the hearing committee’s recommendation.
J^DISCUSSION
As found by the committee, the recoi’d provides clear and convincing evidence of petitioner’s compliance with the readmission criteria. Petitioner has shown that he possesses the requisite competence, honesty, and integrity to be readmitted to the practice of law. Accordingly, we will readmit petitioner to the practice of law, subject to a two-year period of supervised probation.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Thomas R. Pittenger, Louisiana Bar Roll number 21819, be immediately readmitted to the practice of law in Louisiana, subject to a two-year period of supervised probation. The probationary period shall commence from the date petitioner, the ODC, and the probation monitor execute a formal probation plan. Should petitioner fail to comply with the conditions of probation, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated immediately or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement, as appropriate. All costs of these proceedings are assessed against petitioner.